 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   IN THE MATTER OF THE
     EXTRADITION OF JAROMIR PROKOP
 9                                                        CASE NO. MJ20-154-BAT

10                                                        CERTIFICATION AND
                                                          COMMITTAL FOR
11                                                        EXTRADITION

12
                                D f d t
13          The Court having conducted an extradition hearing on September 8, 2020 and having

14   considered the evidence presented, including the certified and authenticated documents

15   submitted by the Government of the Czech Republic, and the United States, Jaromir Prokop’s

16   Affidavit of Waiver of Extradition, pleadings and the remainder of the record hereby FINDS and

17   CERTIFIES, to the Secretary of State as follows:

18          (1) This Court has jurisdiction over, and the undersigned is authorized to conduct,

19   extradition proceedings pursuant to Title 18 U.S.C. § 3184 and W.D. Wash. MJR 1(c);

20          (2) This Court has personal jurisdiction over Jaromir Prokop (“Prokop” or “Fugitive”)

21   who was found and arrested on April 28, 2020, in this District pursuant to a complaint filed by

22   the United States in response to the request of Government of the Czech Republic for the arrest

23   and extradition of the Fugitive;



     CERTIFICATION AND COMMITAL FOR
     EXTRADITION - 1
 1             (3) The extradition treaty between the United States and the Czech Republic, U.S.-

 2   Czech, July 2, 1925, 44 Stat. 2367, as amended by Extradition Treaty Between the United

 3   States of America and Czechoslovakia, U.S.-Czech, Apr. 29, 1935, 49 Stat. 3253; and

 4   Second Supplementary Treaty on Extradition Between the United States of American and

 5   the Czech Republic, U.S.-Czech., May 16, 2006, S. TREATY DOC. NO. 109-14 (2006)

 6   (collectively the “Treaty”), was in full force and effect at all times relevant to this action;

 7             (4) The Jaromir Prokop sought by the Czech authorities and the Jaromir Prokop

 8   arrested in this District for extradition and brought before this Court are one and the same

 9   person;

10             (5) The Fugitive Jaromir Prokop has been charged, convicted, and sentenced in the Czech

11   Republic with being an accomplice to the following offenses: two counts of robbery in

12   violation of Section 9, Subsection 2, and Section 234, Subsections 1, 2(a)-(b) of the Penal

13   Code of the Czech Republic (Counts 2 and 4); one count of robbery in violation of

14   Section 9, Subsection 2, and Section 234, Subsection 1, 2(a) of the Penal Code of the

15   Czech Republic (Count 1); and one count of attempted robbery in violation of Section 8,

16   Subsection 1, Section 9, Subsection 2, and Section 234, Subsections 1, 3 of the Penal

17   Code of the Czech Republic (Count 3). The Government of the Czech Republic has

18   jurisdiction over this criminal conduct;

19             (6) The above referenced Treaty between the United States and the Czech

20   Republic, pursuant to Article II, encompasses the offenses for which Jaromir Prokop has been

21   charged and convicted, and for which extradition is sought for service of sentence;

22             (7) The Government of the Czech Republic submitted documents that were

23   properly authenticated and certified in accordance with the terms of the Treaty. Those



     CERTIFICATION AND COMMITAL FOR
     EXTRADITION - 2
 1   documents include the pertinent text for the crimes with which Jaromir Prokop has been

 2   convicted and sentenced;

 3           (8) There is probable cause to believe that the Fugitive, Jaromir Prokop, who is before

 4   this Court, is the same person identified in the extradition request from the Government of Czech

 5   Republic, committed the offenses for which extradition is sought, and the Fugitive has filed an

 6   affidavit admitting he is in fact the individual convicted in the Czech Republic and wanted by

 7   that government in this extradition matter;

 8           (9) The evidence before this Court is sufficient to justify Jaromir Prokop’s apprehension

 9   and commitment for trial if the offenses had been committed in the United States,

10   including evidence proving the person requested is the person to whom the warrant

11   refers. This finding rests upon the documents submitted by the Government of the Czech

12   Republic and the United States. The Fugitive Jaromir Prokop has not challenged the verity or

13   sufficiency of the documents submitted and also admits he is the person requested by the Czech

14   Government, that under the treaty between the United States and the Czech Government he shall

15   be detained and returned to the Czech Republic. The Fugitive Jaromir Prokop further avers no

16   person or government has made any threat, exercised any intimidation or offered an inducement

17   to obtain his consent to return to the Czech Republic and that he waives his right to a contested

18   Extradition hearing knowingly, voluntarily and entirely of his own free will and accord.

19           THEREFORE, pursuant to 18 U.S.C. § 3184 and the above findings, I certify the

20   extradition of Jaromir Prokop to the Czech Republic on all offenses for which extradition

21   was requested, and commit Jaromir Prokop to the custody of the United States Marshal pending

22   further decision on extradition and surrender by the Secretary of State pursuant to 18 U.S.C. §

23   3186.



     CERTIFICATION AND COMMITAL FOR
     EXTRADITION - 3
 1          I further order that the Clerk of this Court forward a certified copy of this

 2   Certification and Committal for Extradition, together with a copy of the evidence

 3   presented in this case, including the formal extradition documents received in evidence (Dkts.

 4   18, 22), any testimony received in this case, and Jaromir Prokop’s Affidavit of Waiver of

 5   Extradition (Dkt. 25) to the Secretary of State.

 6          DATED this 8th day of September, 2020.

 7

 8                                                                 A
                                                           BRIAN A. TSUCHIDA
 9                                                         Chief United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     CERTIFICATION AND COMMITAL FOR
     EXTRADITION - 4
